In the Supreme Court of Georgia



                                    Decided: May 17, 2021


                 S21A0075. ABBOTT v. THE STATE.


      LAGRUA, Justice.

      Appellant Emerson Mack Abbott was tried by a Floyd County

jury and found guilty of murder and numerous other crimes arising

from the shooting deaths of James and Myra Reeves.1 On appeal,



      1 The crimes occurred on January 23, 2015. In May 2015, a Floyd County
grand jury indicted Appellant, charging him with two counts of malice murder,
two counts of felony murder, two counts of burglary, four counts of aggravated
assault, two counts of aggravated battery, and one count each of armed
robbery, theft by deception, and possession of a weapon during the commission
of a crime. Appellant was tried before a jury in April 2018 and found guilty on
all counts. On July 10, 2018, the trial court sentenced Appellant to two
consecutive terms of life in prison without the possibility of parole for the
malice murder counts; a consecutive five-year term for the weapon-possession
count; and various concurrent terms for the first of the two burglary counts,
the armed robbery count, and the theft by deception count. The other counts
merged or were vacated by operation of law. Appellant filed a timely motion
for new trial, and the trial court denied the motion in an order entered on
October 16, 2019. After his first notice of appeal, filed six days late and
directed to the Court of Appeals, was transferred to this Court and dismissed
as untimely, Appellant was granted an out-of-time appeal on June 5, 2020.
Appellant then filed a timely notice of appeal, and this case was docketed to
Appellant contends that the trial court erred in allowing a witness

to testify at trial while under the influence of alcohol and in

admitting evidence of a prior act of theft. Appellant also contends

that the State failed to disclose an agreement with a testifying

witness, in violation of Brady v. Maryland, 373 U. S. 83 (83 SCt

1194, 10 LE2d 215) (1963). We discern no error, and thus we affirm.

     The evidence presented at Appellant’s trial showed that,

shortly after 3:00 p.m. on January 23, 2015, James and Myra Reeves

were found dead in their Floyd County home, both victims of

recently inflicted shotgun wounds. The door leading into the home

from the carport, which was not visible from the street, had been

shot through.     The home was otherwise in good order and

undisturbed.

     At the time, Appellant lived next door to the Reeveses with his

girlfriend, Kelly McCleskey. The two properties were separated by

a wooded area with a fence that had an opening between the


the term of this Court commencing in December 2020 and thereafter was
submitted for a decision on the briefs.

                                 2
properties. McCleskey testified that, on January 23, she awakened

from a nap in the early afternoon and tried unsuccessfully to reach

Appellant on his phone, after which, at around 2:35 p.m., Appellant

“[came] up walking out of the pasture,” and then left the house in

his truck to pick up McCleskey’s 13-year-old daughter, Beth, from

school. Beth testified that on the afternoon of January 23, Appellant

was late picking her up and, when he did arrive, she noticed that he

was in possession of a large amount of cash.

     According to one of the lead investigators, Appellant became a

person of interest after he repeatedly “interjected” himself into the

investigation by initiating contacts with law enforcement officers.

In the course of his several interviews with investigators in the days

following the crimes, investigators noted inconsistencies in

Appellant’s statements as to the chronology of his activities on the

afternoon of the murders and as to certain basic facts, such as

whether he owned a shotgun and whether he had ever been inside

the Reeveses’ home.



                                  3
     In early February, investigators were alerted to a $7,500 check

that had been cashed against the Reeves’ SunTrust bank account on

the afternoon of the murders. Investigation revealed that the payee

was Appellant, whose image was captured in bank security camera

photos showing him at the bank at 3:10 p.m. on January 23. On that

same afternoon, Appellant went to a title pawn shop near the

SunTrust branch and paid more than $4,000 in cash to redeem a car

that had been recently repossessed.

     Evidence showed that the repossessed car had belonged to

McCleskey, until Appellant forged her signature to transfer the title

to himself and pawned the title for cash. Appellant then failed to

repay the loan, and the car was repossessed; January 23 was the

final day of its redemption period.       After Appellant’s arrest,

McCleskey also discovered that $5,000 was missing from her bank

account and that the balance in her child support debit account had

been drawn down without her knowledge.

     In an interview after the discovery of the SunTrust check, GBI

Special Agent Earl Glover asked Appellant whether he had ever

                                 4
borrowed money from or done any work for the Reeveses. Appellant

told Agent Glover that he had recently agreed to remove some trees

from the Reeveses’ property but did not volunteer that he had

received any payment for this work. Later in the interview, when

asked specifically whether he had already been paid for the job,

Appellant admitted that he had, acknowledging for the first time the

$7,500 check he had cashed. Appellant told Agent Glover that he

had needed the money up front to purchase the tree removal

equipment, but ultimately admitted that he had never made such a

purchase. And, while initially claiming he still had the $7,500,

Appellant later admitted he had spent it. Though Appellant told

Agent Glover that Myra had given him the check at the Reeveses’

home on either the Tuesday or Wednesday before the murders,

evidence reflected that the Reeveses had been in Alabama on those

dates.

     Additional testimony reflected that, one week after the

murders, Appellant called police to report that a threatening

message had been painted on the storm door of his and McCleskey’s

                                 5
home. Upon investigation, officers noted with suspicion that the

message had been written neatly, as though the perpetrator had not

been in a hurry.     In the course of his interview that evening,

Appellant told the responding officer that there had been several

recent prowling incidents around his home and that a four-wheeler

belonging to McCleskey had recently been stolen from their

property. However, police records showed that no such incidents

had ever been reported, and the four-wheeler was later discovered

at the residence of Appellant’s mother.

     There was also evidence that Appellant had knowledge of non-

public information about the murders. Beth McCleskey’s boyfriend,

Reed Jackson, testified that, in a conversation two days after the

murders, Appellant told Jackson that whoever had killed the

Reeveses “shot [James] in the chest, and they made the woman

crawl to the back bedroom, and then that’s where she was shot, and

on the way back out, they shot him again to make sure he was dead.”

     Appellant was arrested for the murders on February 24, 2015.

One of Appellant’s jail cellmates, Michael Lehr, testified that, while

                                  6
Appellant never explicitly admitted to committing the murders, he

made numerous statements strongly suggestive of his involvement.

Lehr testified that Appellant told him he “[j]ust never thought that

January day would ever catch up” and stated on various occasions,

“you can’t do ballistics on a shotgun”; “if I hadn’t messed with that

damn check”; and “I was thinking of going to Mexico. Too late now.

I’m f**ked!” Appellant also made statements to the effect that he

was certain he would never be a suspect, as he believed “this whole

damn deal would fall on” the Reeveses’ son, who was “strung out on

drugs” and thus “the cops would think he did it for the money.”

According to Lehr, Appellant often mumbled in his sleep, and in one

such instance, Appellant said, “once I saw all the blood, and using a

shotgun, it felt like an awesome rush at the time.”2

      1. In his first enumeration of error, Appellant contends that

the trial court erred by allowing McCleskey to testify because she




      2Appellant does not challenge the sufficiency of the evidence supporting
his convictions, and we no longer routinely consider sufficiency sua sponte in
non-death penalty cases. See Davenport v. State, 309 Ga. 385, 399 (846 SE2d
83) (2020).
                                      7
was under the influence of alcohol when she appeared at trial. The

record reflects that McCleskey, who admitted to being a “serious

alcoholic,” was found to have a blood-alcohol content of .03 on the

morning she appeared to testify at Appellant’s trial. Consequently,

the prosecutor deferred calling McCleskey and proceeded with

another witness, while McCleskey waited, under supervision,

elsewhere in the courthouse. Several hours later, and only after her

blood-alcohol content was confirmed to have returned to zero,

McCleskey was called to testify. During her testimony, McCleskey

admitted that she had been drinking alcohol on the previous evening

but stated that she had not consumed any alcohol that day. At no

time did Appellant object to proceeding with McCleskey’s testimony.

     Because Appellant failed to object, we review this enumeration

for plain error only. See OCGA § 24-1-103 (a) (1), (d). To establish

plain error, Appellant must not only show the existence of an error

but also show that

     (1) the error was not affirmatively waived by the
     appellant; (2) the error is “clear or obvious, rather than
     subject to reasonable dispute”; (3) the error “affected the

                                 8
     appellant’s substantial rights”; and (4) “the error
     seriously affects the fairness, integrity or public
     reputation of judicial proceedings.”

McGarity v. State, Case No. S20A1528, 2021 WL 954749, at *4 (2)

(decided Mar. 15, 2021) (citation omitted).      Here, there was no

evidence that McCleskey was in any way impaired at the time she

testified.    To the contrary, the evidence showed that her blood-

alcohol content had returned to normal, andAppellant identifies no

instances in which McCleskey appears to have responded to

questioning inappropriately. Accordingly, there was no error, much

less any plain error, in the trial court’s allowing her to testify. See

Geter v. State, 231 Ga. 615, 617 (203 SE2d 195) (1974) (no error in

permitting testimony of witness who was under effects of medication

and suffering from drug addiction but was shown to be lucid and

alert). This enumeration is therefore without merit.

     2.      Appellant next contends that the trial court erred by

admitting, as intrinsic evidence, testimony about the theft of

McCleskey’s four-wheeler. Appellant asserts that the evidence did

not constitute intrinsic evidence and should have been subject to,

                                  9
and held inadmissible under, OCGA § 24-4-404 (b) (providing that

“other acts” evidence is admissible only for limited purposes).

Appellant asserts further that, even if the evidence was properly

classified as intrinsic, it should have been excluded under OCGA §

24-4-403 (“[r]elevant evidence may be excluded if its probative value

is substantially outweighed by the danger of unfair prejudice”). We

discern no abuse of discretion in the admission of this evidence.

     At a pretrial hearing, the State contended that the theft of the

four-wheeler was part of a series of financially motivated crimes,

including the unauthorized pawning of McCleskey’s car title and

theft of her cash, perpetrated by Appellant during the period leading

up to the murders. The State contended further that, as part of his

plan to commit the murders, Appellant had been spreading word

among his neighbors about crimes in the area to make it appear that

the murders were part of a “sort of reign of terror that had been

going on in the neighborhood.” As the State also noted, Appellant

had made reference to the theft of the four-wheeler in some of his

statements to police after the murders. The trial court held that

                                 10
evidence of Appellant’s theft of the four-wheeler was admissible as

intrinsic evidence, finding that it was “necessary to complete the

story of the crime” and “form[ed] an integral and natural part of the

account of the crime.”

     As we have previously explained, “[t]he limitations and

prohibition on ‘other acts’ evidence set out in OCGA § 24-4-404 (b)

do not apply to “‘intrinsic evidence.’” Smith v. State, 302 Ga. 717,

725 (4) (808 SE2d 661) (2017). “Intrinsic evidence” is defined as

evidence that (1) pertains to an uncharged offense arising from the

same transaction or series of transactions as the charged offense; (2)

is necessary to complete the story of the crime; or (3) is inextricably

intertwined with the evidence regarding the charged offense. See

Harris v. State, 310 Ga. 372, 377 (2) (b) (850 SE2d 77) (2020).

     [E]vidence pertaining to the chain of events explaining
     the context, motive, and set-up of the crime is properly
     admitted if it is linked in time and circumstances with the
     charged crime, or forms an integral and natural part of an
     account of the crime, or is necessary to complete the story
     of the crime for the jury. . . . And this sort of intrinsic
     evidence remains admissible even if it incidentally places
     the defendant’s character at issue.


                                  11
Smith, 302 Ga. at 725 (4). On appeal, we review the admission of

intrinsic evidence for an abuse of discretion. See id. at 725-726 (4).

     Here, we discern no abuse of discretion in the trial court’s

determination that the alleged theft of the four-wheeler qualified as

intrinsic evidence. In assessing whether evidence is “necessary” in

this context, we have noted that “‘necessary’ is not used in a strictly

literal sense, but rather, refers to what evidence is reasonably

necessary for the State to complete the story of the crime.” Harris,

310 Ga. at 379 (2) (b). In this case, the theft of the four-wheeler

occurred in the weeks leading up to the murders, during the same

period of time when Appellant was shown to have pawned the title

to McCleskey’s car without her knowledge and stolen thousands of

dollars in cash from her. As such, the theft formed part of the

chronology of Appellant’s crimes leading to the murders, offering

insight into his motive.    See, e.g., McKelvey v. State, Case No.

S20A1548, 2021 WL 769435, at * 5 (3) (decided Mar. 1, 2021)

(evidence of prior crime was properly admitted as intrinsic evidence

where it pertained to chain of events leading to charged crimes and

                                  12
helped explain the defendant’s motive); Priester v. State, 309 Ga.

330, 333 (2) (845 SE2d 683) (2020) (evidence of defendant’s drug-

dealing was properly admitted as intrinsic evidence because it was

relevant to an understanding of the motive for the charged crimes).

Moreover, after the murders, Appellant himself told investigators

about the theft, feigning ignorance about the vehicle’s whereabouts,

as part of his narrative about a spate of recent crimes in the area.

The theft thus also figured into Appellant’s attempt to deflect blame

from himself for the murders, providing evidence of premeditation

and showing the “set-up of the crime.” Smith, 302 Ga. at 725 (4).

Accordingly, there was no abuse of discretion in classifying this

evidence as intrinsic.

     Appellant also claims that, even if properly classified as

intrinsic, the evidence was highly prejudicial and thus should have

been excluded under OCGA § 24-4-403. However, we see no abuse

of discretion in the trial court’s concluding that the probative value

of the evidence was not substantially outweighed by the danger of

unfair prejudice.    See Harris, 310 Ga. at 379 (2) (b) (where

                                 13
defendant’s prior violent acts provided context to other witnesses’

accounts, probative value of that evidence was not substantially

outweighed by danger of unfair prejudice); Smith, 307 Ga. at 273 (2)

(c) (where defendants’ ongoing drug use and possible drug dealing

“gave further context” for incidents leading to charged crimes,

probative value of that evidence was not substantially outweighed

by danger of unfair prejudice).

     3. In his final enumeration, Appellant contends that the State

violated Brady by failing to disclose an agreement with Lehr

regarding his trial testimony. Appellant claims that, shortly after

reporting Appellant’s statements about the murders, Lehr entered

a guilty plea on an aggravated assault charge on highly favorable

terms – receiving only probation – and a warrant pending against

him in Alabama was dismissed. Noting Lehr’s testimony that the

detective with whom he spoke told him to keep notes of Appellant’s

incriminating statements and offered to “write a letter” to the

district attorney’s office on Lehr’s behalf, Appellant contends this

evidence reveals the existence of a deal with Lehr that the State

                                  14
failed to disclose. We discern no error.

     It is well settled that

     [t]he [S]tate is under a duty to reveal any agreement, even
     an informal one, with a witness concerning criminal
     charges pending against that witness, and a failure to
     disclose such an agreement constitutes a violation of the
     due process requirements of Brady v. Maryland.

Younger v. State, 288 Ga. 195, 200 (4) (702 SE2d 183) (2010)

(punctuation and citations omitted). Further,

     [t]o prevail on a Brady claim, a defendant must show that
     the State possessed evidence favorable to the defendant;
     [the] defendant did not possess the evidence nor could he
     obtain it himself with any reasonable diligence; the
     prosecution suppressed the favorable evidence; and had
     the evidence been disclosed to the defense, a reasonable
     probability exists that the outcome of the proceeding
     would have been different.

Id. As explained below, Appellant’s Brady claim fails for the simple

reason that he has failed to establish the existence of any deal

between Lehr and the State.

     At   trial,   Lehr   testified    that   he   reported   Appellant’s

incriminating statements because he found them “quite disturbing”

and they bothered his conscience. Lehr testified that he never asked


                                      15
for anything in exchange for his cooperation and that, while the

investigator had offered to write a letter to the prosecutor on his

behalf, to Lehr’s knowledge, the investigator had never done so.

Lehr testified further that no one had offered him anything in

exchange for his testimony and that his assistance in Appellant’s

case was never mentioned in the course of his plea negotiations.

This testimony was supported by the certified copy of Lehr’s

conviction, which reflects that his probation on the aggravated

assault was not conditioned on his testimony in Appellant’s case. In

addition, in a colloquy during Lehr’s testimony at trial, the

prosecutor denied the existence of any agreement. See Sherman v.

City of Atlanta, 293 Ga. 169, 174 (4) (744 SE2d 689) (2013) (unless

objected to by opposing counsel or the court, an attorney’s statement

in place will be accepted as true without further evidence or

confirmation). In light of this evidence, and in the absence of any

evidence to the contrary, Appellant’s assertion that the State made

a deal with Lehr amounts to nothing more than speculation. See

Brannon v. State, 298 Ga. 601, 605 (3) (a) (783 SE2d 642) (2016)

                                 16
(“[M]ere speculation is insufficient to substantiate [a] claim that the

State withheld exculpatory evidence[.]”). Accordingly, Appellant’s

claim in this regard fails.

     Judgment affirmed. All the Justices concur.




                                  17